Opinion issued August 16, 2018




                                      In The

                               Court of Appeals
                                     For The

                          First District of Texas
                             ————————————
                              NO. 01-17-00833-CV
                            ———————————
          DUANE AHRENS AND BECKY MCCARTY, Appellants
                                        V.
                         PAMELA PARKER, Appellee


                    On Appeal from the 335th District Court
                         Washington County, Texas
                         Trial Court Case No. 35671


                          MEMORANDUM OPINION

      The parties have filed a joint motion requesting that we set aside the trial

court’s judgment without regard to the merits and remand the case to the trial court

for rendition of judgment in accordance with their settlement agreement. See TEX.

R. APP. P. 42.1(a)(2)(B). The parties’ joint motion is granted. Accordingly, we set
aside the trial court’s judgment without regard to the merits and remand this cause

to the trial court for rendition of judgment in accordance with the parties’ settlement

agreement. See id. We dismiss any other pending motions as moot.

                                   PER CURIAM

Panel consists of Justices Keyes, Bland, and Massengale.




                                          2